


Exhibit 10.57
CONSULTING AGREEMENT
This Consulting Agreement (the “Agreement”) is between Joseph D’Amico
(“Consultant”) and Apollo Group, Inc., an Arizona corporation (“the “Company”).
WHEREAS, Company desires to retain the services of Consultant as an independent
contractor so that his professional skills, abilities and experience will be
available to Company for a defined, limited period,
WHEREAS, Consultant is willing to perform in such a capacity on the terms and
conditions hereinafter set forth; and
WHEREAS, Consultant represents that he has the requisite skills, abilities and
experience to provide the services desired by Company;
NOW, THEREFORE, IN CONSIDERATION for the mutual promises and covenants contained
herein, the parties to this Agreement hereby agree as follows:
1.    Consulting Services. Effective as of September 1, 2013 (the “Effective
Date”), the Company hereby engages Consultant as an independent contractor to
provide the following services: Developing new senior level relationships within
Fortune 500 companies, assisting the Company in maintaining strong relationships
with senior political and regulatory leaders throughout the world, and other
advisory and consulting services as may be requested by the Chief Executive
Officer and/or other senior executive officers of the Company from time to time
(the “Services”).
2.    Term of Agreement. This Agreement shall commence as of the Effective Date
and shall continue until August 31, 2014 (the “Consultancy Period”), unless: (i)
earlier terminated pursuant to a right of termination specified in this
Agreement or (ii) extended pursuant to a written agreement or amendment executed
by each party hereto. Consultant’s transition from an employee of the Company to
a consultant shall constitute a “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended.
3.    Compensation for Consulting Services.
(a)    During the Consultancy Period, Consultant shall be paid $500.00 per hour
for each hour spent in providing the Services under this Agreement and a
pro-rated hourly amount for partial hours so spent; provided that Consultant
complies with the terms, conditions and restrictions of this Agreement. For the
avoidance of doubt, travel time is not considering time spent in providing
Services and Consultant will not receive a fee for those hours.
(b)    The level of services that Consultant will be required to perform under
this Agreement shall be determined by the Company and will not exceed twenty
percent (20%) of the average level of services Consultant provided to the
Company as an employee during thirty-six (36) month period immediately preceding
Consultant’s termination of employment as an employee of the Company.
(c)    The fees shall be paid to Consultant within ten (10) business days after
the end of each calendar month of services. Consultant shall issue invoices to
the Company for services provided and business-related out-of-pocket expenses
incurred under this Agreement.

1

--------------------------------------------------------------------------------




4.    Compensation for Services as a Non-Employee Board Member. Consultant shall
continue to serve as a non-employee director of the University of Phoenix, Inc.
Board of Trustees and the Western International University Board of Trustees.
The Company shall compensate Consultant for his services to these boards
consistent with the amount of compensation paid to other non-employee members of
these boards and payable in the same manner as compensation is paid to other
non-employee members of these boards.


5.    Reimbursement of Expenses.


(a)    The Company shall reimburse Consultant for all reasonable out-of-pocket
business expenses actually incurred by Consultant in providing the services
required of him pursuant to this Agreement. In order to facilitate Consultant’s
provision of services under this Agreement and to obtain cost efficiencies in
relation to those services, the Company will, during the Consulting Period,
provide Consultant with (i) an office at its offices located at 227 West Monroe,
Suite 3600, Chicago, Illinois 60606 and 4025 S. Riverpoint Parkway, Phoenix,
Arizona 85040, and (ii) reasonable access to executive level administrative
support and technical support. Additionally, the Company agrees that Consultant
will be eligible for reimbursement of airline travel expenses incurred in
providing services under this Agreement at the same class of service as
Consultant was eligible to travel as an employee of the Company.


(b)    As to each such expense for which Consultant seeks reimbursement,
Consultant must furnish detailed receipts and other valid documentation within
forty-five (45) calendar days following the later of: (i) the date on which that
expense is incurred or (ii) the date on which Consultant receives the invoice or
billing statement for such expense for the incurred. The Company shall provide
Consultant with each reimbursement to which he is entitled hereunder within
thirty (30) business days after his submission of the requisite invoice. In no
event, however, will any expense be reimbursed later than the close of the
calendar year following the calendar year in which that expense is incurred.


(c)    In addition, the following provisions shall apply to such reimbursement
arrangement hereunder: (i) the amount of expenses eligible for reimbursement in
any one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year for which such reimbursement is to be
provided hereunder; and (ii) Consultant’s right to the reimbursement of such
expenses cannot be liquidated or exchanged for any other benefit.
6.    Confidential Information. Currently with the execution of this Agreement,
Consultant shall execute and deliver to the Company the Proprietary Information
and Intellectual Property Agreement attached as Exhibit A to this Agreement and
shall abide by all the terms and provisions of that agreement.
7.    Nature of Relationship.


(a)    Nothing in this Agreement shall be interpreted or construed as continuing
any employment relationship between Consultant and the Company during the
Consultancy Period. Accordingly, Consultant shall not represent himself as an
officer, employee or agent of the Company to any third party, and Consultant’s
services under this Agreement shall be rendered solely as a non-employee
independent contractor.


(b)    Without limiting the generality of the foregoing, Consultant hereby
agrees and confirms that during the Consultancy Period, he will not be entitled
to participate in any employee benefit plans, policies or programs of the
Company, including (without limitation) group term life insurance or group
health benefit plans, workers’ compensation, disability insurance, vacation,
sick pay, profit-sharing, cash

2

--------------------------------------------------------------------------------




incentive plans, the Employee Stock Purchase Plan, stock option or other
stock-based compensation plans, retirement benefits or 401(k) plan.
Notwithstanding the foregoing, nothing in this Agreement is intended, nor shall
it be construed to restrict Consultant’s rights to COBRA benefits in accordance
with federal law and the terms of Consultant’s Separation Agreement and General
Release and Waiver of Claims or to change any terms of Consultant’s equity award
agreements with the Company.


(c)    Consultant shall be solely responsible for the payment of all taxes that
become due and payable on any amounts paid to him by the Company pursuant to
this Agreement, and the Company shall not withhold or otherwise collect any
taxes from such payments. The Company’s understanding is that Consultant’s tax
home is Illinois.


8.    Indemnity. The Company agrees to indemnify and hold harmless Consultant
from and against, and the Company agrees that Consultant shall not have any
liability to the Company for, any losses, claims, damages or liabilities
(including actions or proceedings in respect thereof) (collectively,
"Liabilities"):
(a)    related to or arising out of: (i) the Company’s actions or failures to
act (including statements or omissions made or information provided by the
Company or its agents) or (ii) Consultant’s actions or failures to act with the
Company’s consent or in reliance on the Company’s actions or failures to act, or
(b)    otherwise related to or arising out of the engagement, Consultant’s
performance thereof or any other services Consultant is asked to provide to the
Company with respect to the engagement (in each case, including related
activities prior to the date hereof), except that this clause (B) shall not
apply to any Liabilities to the extent that they are finally determined by a
court of competent jurisdiction to have resulted primarily from the fraud, bad
faith or gross negligence of Consultant.
9.    Termination of Agreement.
(a)    Consultant may, at any time, terminate this Agreement time upon thirty
(30) business days prior written notice to the Company and, in such case, the
Company’s obligation to pay compensation for any further services pursuant to
Paragraphs 3 and 4 of this Agreement shall immediately cease. In that event,
Company’s liability to Consultant shall be limited to payment for services
actually furnished prior to termination plus reimbursable business-related
expenses incurred.
(b)    The Company may, at any time, terminate this Agreement upon thirty (30)
business days’ prior written notice to Consultant. In such case, the Company
agrees to pay Consultant the any remaining unpaid fees for services provided
prior to the termination of the Agreement in a lump sum within thirty (30) days
following the termination date of the Agreement.
(c)    Notwithstanding Paragraph 9(b) above, in the event that Consultant
breaches any of his obligations under this Agreement, the Company shall have the
right, exercisable in its sole discretion, to terminate this Agreement
immediately, provided that the Company shall give written notice to Consultant
of the actions or omissions deemed to constitute the grounds for such a
termination, and Consultant shall have a period of not less than fifteen (15)
business days after the receipt of such notice in which to cure the specified
breach. In such case, the Company’s obligation to pay compensation for any
further services pursuant to Paragraphs 3 and 4 of this Agreement shall
immediately cease and the Company’s liability to Consultant shall be limited to
payment for services actually furnished prior to termination plus reimbursable
business-related expenses incurred prior to termination.

3

--------------------------------------------------------------------------------




(d)    Unless sooner terminated in accordance with the foregoing provisions of
this Paragraph 9, the consulting relationship established under this Agreement
shall terminate upon the completion of the Consultancy Period, and any amounts
due and payable to Consultant at that time shall be paid to him in accordance
with the foregoing terms and conditions of this Agreement.
10.    Conflicting Agreements. Consultant represents and warrants that he is not
contractually prohibited from engaging in any type of work and that he is not a
party to any agreement or under any obligation which conflicts with the terms of
this Agreement or which prohibits him from carrying out his responsibilities
under this Agreement.
11.    Waiver. Any failure on the part of any party hereto to comply with any of
its obligations, agreements or conditions hereunder may be waived in writing by
the other party to whom such compliance is owed. Absent such written waiver, no
forbearance or other failure to insist on prompt compliance with any
obligations, agreements or conditions hereunder shall be deemed to constitute a
waiver of the rights of the party to whom compliance is owed.
12.    Notices. All notices required or permitted hereunder shall be given in
writing and (i) personally delivered to the other party, (ii) sent by certified
mail, return receipt requested, to the other party, or (iii) sent via facsimile
to the other party with a copy sent via U.S. Mail to the following address:
 
To Consultant:
 
To Company:
 
 
 
 
 
 
 
Mr. Joseph D’Amico
 
Mr. Fred Newton
 
 
[Address redacted.]
 
4025 S. Riverpoint Parkway
 
 
 
 
Phoenix, AZ 85040
 
 
 
 
 
 
 
With a Copy to:
 
 
 
 
 
 
 
 
 
Keith H. Berk
 
 
 
 
Horwood Marcus & Berk Chartered
 
 
 
 
500 West Madison, Suite 3700
 
 
 
 
Chicago, IL 60661
 
 
 

13.    Severability. If any provision of this Agreement is held illegal or
unenforceable by any court or other authority of competent jurisdiction, such
provision shall be deemed severable from the remaining provisions of this
Agreement and shall not affect or impair the validity or enforceability of the
remaining provisions of this Agreement.
14.    Governing Law. This Agreement is entered into in Arizona and the laws of
such State shall apply to it without resort to such State’s conflict-of-laws
rules.
15.    Binding Agreement. This Agreement, including Exhibit A, sets forth the
entire agreement between the parties as to the Services and shall be binding
upon and inure to the benefit of the parties and the heirs, legal or personal
representatives of Consultant and successors and assigns of the Company.
EXECUTED this 12th day of September 2013, in Phoenix, Arizona.

4

--------------------------------------------------------------------------------




 
APOLLO GROUP, INC.
 
CONSULTANT
 
 
 
 
 
 
 
 
 
 
 
By:
 /s/ Fred Newton
 
/s/ Joseph L. D’Amico
 
 
Fred Newton
 
Joseph D’Amico
 
 
SVP Human Resources
 
 
 


5

--------------------------------------------------------------------------------




EXHIBIT A


PROPRIETARY INFORMATION AND INTELLECTUAL PROPERTY AGREEMENT


This Proprietary Information and Intellectual Property Agreement (“PIIPA”)
confirms certain terms of my consulting services to Apollo Group, Inc., is a
condition of my consulting relationship with the Company, and is a material part
of the consideration for the Company’s engagement of my services as a
consultant. The headings contained in this PIIPA are for convenience only, have
no legal significance, and are not intended to change or limit this PIIPA in any
matter whatsoever. Capitalized terms not defined in this PIIPA have the meanings
ascribed to them in the Company’s Intellectual Property Policy. I have read and
agree to comply with such policy. If there is any conflict between the terms of
such policy and this PIIPA, the terms of this PIIPA will prevail.


A.Definitions


1.The “Company”


As used in this PIIPA, the “Company” refers to Apollo Group, Inc., each of its
subsidiaries, parent companies, and successors and assigns. A subsidiary is any
company that is directly or indirectly, wholly or partially, owned by Apollo
Group, Inc. I recognize and agree that my obligations under this PIIPA and all
terms of this PIIPA apply to me regardless of whether I am engaged to provide
consulting services to Apollo Group, Inc. or any subsidiary, parent company,
successor or assign of Apollo Group, Inc.


2.“Proprietary Information”


I understand that the Company possesses and will possess Proprietary Information
which is important to its business. For purposes of this PIIPA, “Proprietary
Information” is information that was or will be developed, created, or
discovered by or on behalf of the Company, or which became or will become known
by, or was or is conveyed to the Company. “Proprietary Information” includes
information concerning the organization, business and finances of the Company or
of any third party which the Company is under an obligation to keep confidential
or that is maintained by the Company as confidential, including (without
limitation):


a.the Company’s Lead List which is comprised of prospective students;


b.data and information on current and prospective corporate accounts, including,
but not limited to, the identity of the corporate accounts, the decision makers
or decision influencers, the buying criteria of the accounts and programs for
those accounts;


c.information with respect to past, current and prospective merger, acquisition,
disposition, joint venture and other transactions and opportunities, including,
but not limited to, the identity of the transaction targets or prospects, the
decision makers or decision influencers with respect to the transactions, the
proposed terms and conditions of any such past, current or prospective
transactions or opportunities, including the status thereof;


d.the management process, training materials, scripts, programs and preferred
responses to features and benefits provided to enrollment counselors, academic
counselors and finance counselors;



A-1

--------------------------------------------------------------------------------




e.the certification training materials and processes for the certification of
the Company’s student advisors (known as the ACU online learning system
program), including, but not limited to, the tests taken, materials provided and
course work;
f.the information and data contained in the Company’s enrollment data system,
including all monthly enrollment reports;


g.salary, terms of employment, length of employment and performance review
information on the faculty members and other employees of the Company;


h.all business models and financial information, data and materials of the
Company not otherwise available to the general public through the Company’s
Annual Report or otherwise;


i.all market research or works for hire materials, including, but not limited
to, industry data, demographics, company profiles and/or specific consumer
behavior information;


j.all monthly financial, statistical and operational information and reports and
all other information concerning enrollment by campus, profit and loss per
campus and the terms of any lease;


k.all monthly financial statements, including, but not limited to, any materials
prepared for the Board of Directors;


l.all internally developed source code and the techniques and processes embodied
therein, including, but not limited to, modifications to existing source codes
for student information systems (such as Galaxy, Campus Tracking, OSIRIS and
eCampus), academic systems (such as rEsource and OnLine Learning System (OLS)),
proprietary modifications to packaged applications (such as PeopleSoft, Oracle
Financials and ADP HRizon) and all future internally developed source code;


m.information provided to the Company from a third party under a non-disclosure
agreement;


n.the “Personally Identifiable Information” of any individual that is known or
accessible as a result of either my prior employment with the Company or my
current consultancy with the Company. “Personally Identifiable Information”
includes, but is not limited to information that is directly associated with a
specific person such as a name, address, telephone number, e-mail address, or
information about activities directly linked to that person. It also includes,
but is not limited to, “Education Records” as that term is defined in the Family
Educational Rights and Privacy Act of 1974, as amended.
I understand and agree that my engagement as a consultant to the Company creates
a relationship of confidence and trust between the Company and me with respect
to Proprietary Information.


3.“Company Documents and Materials”


I understand that the Company possesses or will possess “Company Documents and
Materials” which are important to its business. For purposes of this PIIPA,
“Company Documents and Materials” are documents or other media or tangible items
that contain or embody Proprietary Information or any other information
concerning the business, operations or plans of the Company, whether such
documents, media or items have been prepared by me or by others.
“Company Documents and Materials” include (without limitation) blueprints,
drawings, photographs, charts, graphs, notebooks, customer lists, computer
disks, tapes, computer hard drives, floppy disks, CD ROMS, or printouts, sound
recordings and other printed, typewritten or handwritten documents, sample
products,

A-2

--------------------------------------------------------------------------------




prototypes and models and any information recorded in any other form whatsoever.
“Company Documents and Materials” also include copies of any of the foregoing.


B.Assignment of Rights and Confidentiality Requirements


All Proprietary Information is and shall be the sole property of the Company. I
hereby grant and assign, and agree to grant and assign, to the Company any and
all rights, title and interest I may have or acquire in such Proprietary
Information.


At all times, both during the period of my consulting relationship with the
Company and after its termination, I will keep in confidence and trust and will
not use or disclose any Proprietary Information or anything relating to it
without the prior written consent of an officer of the Company as specified in
the Company’s Delegation of Authority (“DOA”), except as may be necessary in the
ordinary course of performing my duties as a consultant to the Company. I
acknowledge that, without prejudice to any and all rights of the Company, an
injunction is the only effective remedy to protect the Company’s rights and
property as set out herein.


C.Maintenance and Return of Company Documents and Materials


I agree to make and maintain adequate and current written records, in a form
specified by the Company, of all inventions, trade secrets and works of
authorship assigned or to be assigned to the Company pursuant to this PIIPA. All
Company Documents and Materials are and shall be the sole property of the
Company.


I agree that during the period of my consulting relationship with the Company, I
will not remove any Company Documents and Materials from the business premises
of the Company or deliver any Company Documents and Materials to any person or
entity outside the Company, except in connection with performing my duties as a
consultant to the Company. I further agree that, immediately upon the
termination of my consulting relationship with the Company for any reason, or at
any time during the period of my engagement as a consultant if so requested by
the Company, I will return all Company Documents and Materials, apparatus,
equipment and other physical property, or any reproduction of such property,
excepting only (i) my personal copies of records relating to my compensation;
(ii) my personal copies of any materials previously distributed generally to
stockholders of the Company; and (iii) my copy of this PIIPA.


D.Disclosure of Intellectual Property to the Company


I will promptly disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property (as defined below) which includes
(without limitation) all software programs or subroutines, source or object
code, algorithms, improvements, inventions, works of authorship, trade secrets,
technology, designs, formulas, ideas, processes, techniques, know-how and data,
whether or not patentable, and any other property subject to legal protection by
patents, copyrights, trademarks, and/or trade secrets, or which may become
subject to legal protection hereafter, whether or not they were, are, or will be
so protected, which are made or discovered or conceived or reduced to practice
or developed by me, either alone or jointly with others, during the term of my
engagement as a consultant to the Company.


I will also disclose in accordance with the Company’s Intellectual Property
Policy, all Company Intellectual Property made, discovered, conceived, reduced
to practice, or developed by me within six (6) months after the termination of
my consulting relationship with the Company which resulted, in whole or in part,
from my engagement by the Company. Such disclosures shall be received by the
Company in confidence (to the extent such Company Intellectual Property are not
assigned to the Company pursuant to Section (E) below) and do not extend the
assignment made in Section (E) below.

A-3

--------------------------------------------------------------------------------






I agree to disclose Company Intellectual Property to the Company upon the first
to occur of:


1.    Creation;
2.    A request by Intellectual Property (“IP”) Counsel, as appointed by the
Company’s General Counsel, or a designee of IP Counsel;
3.    As required by any applicable External Sponsor contract, by this
Agreement, or by any other Company policy;
4.    A determination is made by me that the Company or an External Sponsor may
have an interest in the Intellectual Property.
I understand and agree that my disclosure of the creation of Company
Intellectual Property must occur prior to any discussions or actions involving
the Commercial Application of Company Intellectual Property and prior to any
non-confidential presentation or other public release of the Company
Intellectual Property. “Commercial Application of Intellectual Property” means
any application of Intellectual Property in which an employee or service
provider to the Company or the Company itself intends to obtain, or is likely to
receive, economic gain from the use or disposition of the Intellectual Property.


I further agree to disclose promptly to IP Counsel any potentially unauthorized
use of Company Intellectual Property by a third party.


Notwithstanding any other provision of this Agreement to the contrary, this
Agreement does not obligate me to assign to the Company any of my rights in
Intellectual Property that does not qualify as Company Intellectual Property.
“Company Intellectual Property” is Intellectual Property that: (a) is created in
the scope of my engagement as a consultant to the Company; (b) is developed, in
whole or in part, by the use of Company Resources (excluding resources accessed
and used entirely as part of a student or faculty academic endeavor at any
subsidiary); (c) relates to the business of the Company or to the Company’s
actual or demonstratably anticipated strategies, plans or research and
development; or (d) contains Company Proprietary Information. Company Resources
include, but are not limited to the following resources owned or controlled by
Apollo Group, Inc., or a subsidiary: facilities, computers, research funding,
resources for asynchronous or distance learning programs, paid time within the
period of my engagement as a consultant to the Company, assistance of support
staff, telecommunication services, central computing resources, instructional or
graphic design or other production services, Company trade secret information,
and any other equipment, technologies or facilities.


E.Right to New Ideas


1.Assignment of Company Intellectual Property to the Company
I agree that all Company Intellectual Property that I make, discover, conceive,
reduce to practice or develop (in whole or in part, either alone or jointly with
others) during the period of my engagement as a consultant to the Company shall
be the sole property of the Company to the maximum extent permitted by
applicable law. However, any Intellectual Property that I make, discover,
conceive, reduce to practice or develop (in whole or in part, either alone or
jointly with others) during the period of my engagement as a consultant to the
Company shall not be the sole property of the Company so long as such
Intellectual Property does not qualify as Company Intellectual Property.



A-4

--------------------------------------------------------------------------------




The Company shall be the sole owner of all patents, patent rights, copyrights,
trade secret rights, trademark rights and all other intellectual property or
other rights in connection with Company Intellectual Property. I hereby assign
and agree to assign to the Company any and all rights, title and interest I may
have or acquire in Company Intellectual Property.


I agree to receive written approval from IP Counsel prior to incorporating, in
any manner or fashion, any Intellectual Property not fully-owned by the Company
into Company Intellectual Property.


If I incorporate any Intellectual Property in which I have an interest into
Company Intellectual Property or any Company product, service, or process, I
hereby grant and agree to grant to the Company a royalty-free, fully paid-up,
irrevocable, perpetual, sublicensable, worldwide license to make, have made,
modify, use, market, sell and distribute any such Intellectual Property as part
of or in connection with Company Intellectual Property or Company product,
service or process in any media now known or later developed.


Furthermore, if I incorporate, without prior written approval, any Intellectual
Property in which any party other than the Company has an interest into Company
Intellectual Property or any Company product, service, or process, I agree to
indemnify the Company for any consequences of such incorporation.


2.Works Made for Hire


I further acknowledge and agree that Company Intellectual Property, including
(without limitation) any computer programs, programming documentation, and other
works of authorship, are “works made for hire” for purposes of the Company’s
rights under copyright laws. I hereby assign and agree to assign to the Company
any and all rights, title and interest I may have or acquire in such works made
for hire.


3.Cooperation


I agree to perform, during and after the period of my engagement as a consultant
to the Company, all acts deemed necessary or desirable by the Company to permit
and assist it, at the Company’s expense, in further evidencing and perfecting
the assignments made to the Company under this PIIPA and in obtaining,
maintaining, defending and enforcing patents, patent rights, copyrights,
trademark rights, trade secret rights or any other rights in connection with
Company Intellectual Property and improvements thereto in any and all
jurisdictions. Such acts may include (without limitation) execution of documents
and assistance or cooperation in legal proceedings. I hereby irrevocably
designate and appoint and agree to appoint the Company and its duly authorized
officers and agents, as my agents and attorneys to act for and on my behalf and
instead of me, to execute and file any documents, applications or related
findings and to do all other lawfully permitted acts in the same manner as I
could do to further the purposes set forth above in this Subsection 3, including
(without limitation) the perfection of assignment and the prosecution and
issuance of patents, patent applications, copyright applications and
registrations, trademark applications and registrations or other rights in
connection with Company Intellectual Property and improvements thereto with the
same legal force and effect as if executed by me.


4.Assignment or Waiver of Moral Rights


Any assignment of copyright hereunder (and any ownership of a copyright as a
work made for hire) includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights” in applicable copyright or other legislation (collectively “Moral
Rights”). To the extent such Moral Rights cannot be assigned under applicable
law of a jurisdiction, and to the extent the

A-5

--------------------------------------------------------------------------------




following is allowed by the laws in the various jurisdictions where Moral Rights
exist, I hereby waive the whole of my Moral Rights in any work and warrant that
any work created by me is original.


5.List of Intellectual Property


I have attached hereto as Appendix A a complete list of all Intellectual
Property or improvements to which I claim ownership and that I desire to remove
from the operation of this PIIPA (except for the license granted in Section
(E)(1) above), and I acknowledge and agree that such list is complete. If no
such list is attached to this PIIPA, I represent that I have no such
Intellectual Property at the time of signing this PIIPA.


F.Company Authorization for Publication


Prior to my submitting or disclosing for possible non-confidential publication
or dissemination outside the Company any material prepared by me that
incorporates information that concerns the Company’s Intellectual Property or
its business or anticipated research, I agree to deliver a copy of such material
to an officer of the Company as specified in the DOA for his or her review and
written consent. I agree to make such deletions and revisions as are reasonably
requested by the Company to protect its Proprietary Information and Intellectual
Property.


G.Former Employer’s, Client’s and Others’ Information


I represent that my performance of all the terms of this PIIPA does not and will
not breach any agreement to keep in confidence proprietary information,
knowledge or data acquired or developed by me in confidence or in trust prior to
my engagement as a consultant to the Company. I agree that I will not disclose
to the Company, or use in the performance of my duties and responsibilities as a
consultant to the Company, any trade secrets or confidential or proprietary
information or material belonging to any previous employers (other than the
Company), clients or other person or entity.


H.Non-Solicitation of Employees


During the period of my consulting relationship with the Company and for a
period of one year thereafter, I agree that I will not, directly or indirectly
or by action in conjunction with any other person, company, partnership,
corporation or entity, in any manner whatsoever, seek to hire, solicit, induce,
influence or seek to influence, any Company employee to terminate his or her
employment with the Company. If there is a conflict between this provision and
any restrictive covenants contained in any consulting agreement executed by me
and the Company, the provisions of the consulting agreement will govern.


I.Independent Contractor Status.


I agree that this Agreement is not an employment contract and that I will not,
at any time, be an employee of the Company. Furthermore, I agree that, during
the term of my engagement as a consultant to the Company, I will not provide
consulting services to or become an employee of, any other firm or person
engaged in a business in any way competitive with the Company, without first
informing the Company of the existence of such proposed relationship and
obtaining the prior written consent of the Company representative responsible
for the organization in which I am providing consulting services.


J.Reformation and Severability



A-6

--------------------------------------------------------------------------------




I agree that if any provision, or portion of a provision, of this Agreement is
deemed unenforceable by reason of the scope, extent or duration of its coverage,
then such provision shall be deemed amended to the extent necessary to conform
to applicable law so as to be valid and enforceable. Should any provision, or
portion of a provision, of this Agreement be deemed unenforceable for any other
reason, such unenforceability will not affect any other provision, or portion of
a provision, of this Agreement and this Agreement shall be construed as if such
unenforceable provision, or portion of provision, had never been contained
herein.


K.Authorization for Post-Termination Notification of Obligations under PIIPA


I hereby authorize the Company to notify any person or entity with whom I become
employed, or to whom I provide services, following the termination of my
consulting relationship with the Company of my ongoing obligations under this
PIIPA.


L.Entire Agreement


This PIIPA sets forth the entire agreement and understanding between the Company
and me relating to the subject matters covered therein with respect to my
consulting relationship with the Company, and this PIIPA merges, cancels,
supersedes and replaces all prior discussions between us, including (without
limitation) any and all statements, representations, negotiations, promises or
agreements relating to the subject matters covered by this PIIPA that may have
been made by any officer, employee or representative of the Company.
Furthermore, any subsequent change(s) to the terms or conditions of my
consulting relationship with the Company, including (without limitation) the
number of hours of consulting services required of me or the hourly rate of
compensation for my consulting services, shall not affect the validity or scope
of this Agreement which shall remain in full force and effect notwithstanding
any such change(s).


M.Effective Date


This Agreement shall be effective as of the first day of my engagement by the
Company as a consultant and shall be binding upon me, my heirs, executors,
assigns and administrators and shall inure to the benefit of the Company.


N. Governing Law


Although I may perform consulting services for the Company outside of Arizona or
the United States, I understand and agree that this Agreement will be
interpreted and enforced in accordance with the laws of the State of Arizona.




[continued on next page]

A-7

--------------------------------------------------------------------------------




I HAVE READ THIS PIIPA CAREFULLY, AND I UNDERSTAND AND ACCEPT THE OBLIGATIONS
THAT IT IMPOSES UPON ME WITHOUT RESERVATION.
I SIGN THIS PIIPA FREELY AND VOLUNTARILY, WITHOUT COERCION OR DURESS.
Date: 9/12/2013
 
/s/ Joseph L. D’Amico
 
 
 
Joseph D’Amico
 
 
 
 
 
 
 
 
 
For Apollo Group, Inc.:
 
 
 
 
 
 
 
/s/ Fred Newton
 
 
 
Fred Newton
 
 
 
SVP Human Resources
 
 
 
 
 
 
 






A-8

--------------------------------------------------------------------------------




APPENDIX A
1.
The following is a complete list of all Intellectual Property relevant to the
subject matter of my consulting relationship with the Company that have been
made or discovered or conceived or first reduced to practice by me or jointly
with others prior to my engagement as a consultant by the Company that I desire
to remove from the operation of the Company’s Proprietary Information and
Intellectual Property Agreement (“PIIPA”), except for the license granted in
Section (E)(2) of the PIIPA:



X
No Intellectual Property.

    
See below:







    
See _____ (#) additional sheets attached.



2.
I propose to bring to my consulting relationship the following materials and
documents of a former client, employer or other person/entity:



X
No materials or documents

    
See below:







    
See ____ (#) additional sheet(s) attached:





Date: 9/12/2013
 
/s/ Joseph L. D’Amico
 
 
 
Joseph D’Amico
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




A-9